         Case 1:18-cv-00427-JTA Document 90 Filed 09/21/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

PENNY L. SPIVEY,                         )
                                         )
             Plaintiff,                  )
                                         )
v.                                       )      CASE NO. 1:18-cv-427-JTA
                                         )         (WO)
ENTERPRISE CITY BOARD                    )
OF EDUCATION,                            )
                                         )
             Defendant.                  )

                                 FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered herewith, it is the

ORDER, JUDGMENT, and DECREE of the Court as follows:

      1. Defendant’s motion for summary judgment (Doc. No. 71) is GRANTED.

      2. The costs of this action are taxed as paid.

      3. All pending motions are denied as moot.

      The Clerk of the Court is DIRECTED to enter this document on the civil docket as

a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      DONE this 21st day of September, 2021.



                                  __________________________________________
                                  JERUSHA T. ADAMS
                                  UNITED STATES MAGISTRATE JUDGE
